In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-134 CR

____________________


THE STATE OF TEXAS, Appellant


V.


JOHN LELDON KELLY, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 02-03-01771-CR




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, The State of Texas, to
withdraw its appeal for lack of jurisdiction.  The State alleges that the granting of the
motion for new trial has removed the basis for the appeal.  No opinion has issued in this
appeal.

	It is therefore ORDERED that the Clerk of the Court forward a duplicate copy of
this Order to the clerk of the court in which the notice of appeal was filed.  It is further
ORDERED that the motion be GRANTED and the appeal is therefore DISMISSED.
								PER CURIAM

Opinion Delivered March 27, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.